DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/09/2022.  The examiner further notes that claims 13-17 have been cancelled in the reply filed on 05/09/2022.
Applicant’s election without traverse of claims 1-12 and 18 in the reply filed on 05/09/2022 is acknowledged.
Information Disclosure Statement
The examiner notes that Cite No. B21 of the IDS filed on 06/25/2021 has not been considered because no English translation has been provided and the examiner cannot find a translation.
The examiner notes that Cite No. E7 of the IDS filed on 05/24/2022 has not been considered because no English translation has been provided and the examiner cannot find a translation.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is under 50 words in length.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The recitation of “wherein the inevitable impurities are present in an amount of less than 0.05 % by mass” in claim 18 is interpreted to mean that the sum of all inevitable impurities is less than 0.05 % by mass.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “Mg is present in an amount of from 9.1 to 13.9 % by mass”, and the claim also recites “9.2 to 10.2” and “9.6 to 10.2” which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is unclear to the examiner which range is being claimed, for the purposes of examination the examiner interprets the claim to be met by Mg in a range of 9.1-13.9% absent a specific indication to the contrary based on broadest reasonable interpretation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “0.011 % by mass or more”, and the claim also recites “0.011 to 0.9 %”, “0.015 % by mass or more”, “0.15 % by mass or more”, “0.2 % by mass or more”, and “0.3 % by mass or more” which are narrower statements of the range/limitation.  Further in the present instance, claim 5 recites the broad recitation “0.9 % by mass or less”, and the claim also recites “0.011-0.9 %”, “0.8 % by mass or less”, “0.7 % by mass or less”, “0.6 % by mass or less”, and “0.4 % by mass or less” which are narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is unclear to the examiner which range is being claimed, for the purposes of examination the examiner interprets the claim to be met by titanium in a range of 0.11-1 % by mass absent a specific indication to the contrary based on broadest reasonable interpretation.
Claim 5 recites the recitations “0.015 % by mass or more”, “0.15 % by mass or more”, “0.2 % by mass or more”, “0.3 % by mass or more”, “0.9 % by mass or less”, “0.8 % by mass or less”, “0.7 % by mass or less”, “0.6 % by mass or less”, and “0.4 % by mass or less” which render claim 5 indefinite because it is unclear to the examiner if these limitations are meant to be broadening the titanium range to not use the lower and upper limits of 0.11% and 1% in claim 1 with the recitations “or more” and “or less”, or if the terms “or more” use the upper limit of claim 1 and “or less” use the lower limit of claim 1.  The examiner interprets the claim to not broaden the lower or upper limits of claim 1 because the examiner notes that this would be improper.
Claim 6 recites the recitation “0.0001 % by mass or more” which renders claim 6 indefinite because it is unclear to the examiner if this limitation is meant to be broadening the manganese range to not use the upper limit of 0.1% in claim 1 with the recitations “or more”, or if the term “or more” uses the upper limit of claim 1.  The examiner interprets the claim to not broaden the upper limit of claim 1 because the examiner notes that this would be improper.
Claim 7 recites the recitation “0.01 % by mass or more” which renders claim 7 indefinite because it is unclear to the examiner if this limitation is meant to be broadening the iron range to not use the upper limit of 0.1% in claim 1 with the recitations “or more”, or if the term “or more” uses the upper limit of claim 1.  The examiner interprets the claim to not broaden the upper limit of claim 1 because the examiner notes that this would be improper.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “0.002 % by mass or more”, and the claim also recites “0.002 to 0.09 %”, “0.003 % by mass or more”, “0.004 % by mass or more”, “0.005 % by mass or more”, and “0.015 % by mass or more” which are the narrower statements of the range/limitation.  Further in the present instance, claim 8 recites the broad recitation “0.09 % by mass or less”, and the claim also recites “0.002 to 0.09 %”, “0.08 % by mass or less”, “0.07 % by mass or less”, “0.06 % by mass or less”, and “0.04 % by mass or less” which are narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is unclear to the examiner which range is being claimed, for the purposes of examination the examiner interprets the claim to be met by beryllium of 0.001-0.1 mass% absent a specific indication to the contrary based on broadest reasonable interpretation.
Claim 8 recites the recitations “0.002 % by mass or more”, “0.003 % by mass or more”, “0.004 % by mass or more”, “0.005 % by mass or more”, “0.015 % by mass or more”, “0.09 % by mass or less”, “0.08 % by mass or less”, “0.07 % by mass or less”, “0.06 % by mass or less”, and “0.04 % by mass or less” which render claim 8 indefinite because it is unclear to the examiner if these limitations are meant to be broadening the beryllium range to not use the lower and upper limits of 0.001-0.1 mass%  in claim 1 with the recitations “or more” and “or less”, or if the terms “or more” use the upper limit of claim 1 and “or less” use the lower limit of claim 1.  The examiner interprets the claim to not broaden the lower or upper limits of claim 1 because the examiner notes that this would be improper.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “0.001 % by mass or more”, and the claim also recites “0.001 to 0.15 %”, “0.006 % by mass or more”, and “0.03 % by mass or more” which are the narrower statements of the range/limitation.  Further in the present instance, claim 9 recites the broad recitation “0.1 % by mass or less”, and the claim also recites “0.001 to 0.15 %”, “0.08 % by mass or less”, “0.07 % by mass or less”, “0.06 % by mass or less”, and “0.04 % by mass or less” which are narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is unclear to the examiner which range is being claimed, for the purposes of examination the examiner interprets the claim to be met by boron of 0.0009-0.2 mass% absent a specific indication to the contrary based on broadest reasonable interpretation.
Claim 9 recites the recitations  “0.001 % by mass or more”, “0.001 to 0.15 %”, “0.006 % by mass or more”, “0.03 % by mass or more”, “0.1 % by mass or less”, “0.08 % by mass or less”, “0.07 % by mass or less”, “0.06 % by mass or less”, and “0.04 % by mass or less” which render claim 9 indefinite because it is unclear to the examiner if these limitations are meant to be broadening the boron range to not use the lower and upper limits of 0.0009-0.2 mass%  in claim 1 with the recitations “or more” and “or less”, or if the terms “or more” use the upper limit of claim 1 and “or less” use the lower limit of claim 1.  The examiner interprets the claim to not broaden the lower or upper limits of claim 1 because the examiner notes that this would be improper.
Claim 10 recites the recitation “0.01 % by mass or more” which renders claim 10 indefinite because it is unclear to the examiner if this limitation is meant to be broadening the silicon range to not use the upper limit of 1% in claim 2 with the recitations “or more”, or if the term “or more” uses the upper limit of claim 2.  The examiner interprets the claim to not broaden the upper limit of claim 2 because the examiner notes that this would be improper.
Claim 11 recites the recitation “0.0001 % by mass or more” which renders claim 11 indefinite because it is unclear to the examiner if this limitation is meant to be broadening the copper range to not use the upper limit of 0.01% in claim 1 with the recitations “or more”, or if the term “or more” uses the upper limit of claim 1.  The examiner interprets the claim to not broaden the upper limit of claim 1 because the examiner notes that this would be improper.
Claim 12 recites the recitation “0.001 % by mass or more” which renders claim 12 indefinite because it is unclear to the examiner if this limitation is meant to be broadening the zinc range to not use the upper limit of 0.01% in claim 2 with the recitations “or more”, or if the term “or more” uses the upper limit of claim 2.  The examiner interprets the claim to not broaden the upper limit of claim 2 because the examiner notes that this would be improper.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites options for Ti ranges that includes the entirety of the Ti range of claim 1 and so does not further limit claim 1 in view of the 112b interpretation of claim 5 as discussed above.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites options for Mn ranges that includes the entirety of the Mn range of claim 1 and so does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites options for Fe ranges that includes the entirety of the Fe range of claim 1 and so does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites options for Be ranges that includes the entirety of the Be range of claim 1 and so does not further limit claim 1 in view of the 112b interpretation of claim 8 as discussed above.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites options for B ranges that includes the entirety of the B range of claim 1 and so does not further limit claim 1 in view of the 112b interpretation of claim 9 as discussed above.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites options for Si ranges that includes the entirety of the Si range of claim 2 and so does not further limit claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites options for Cu ranges that includes the entirety of the Cu range of claim 1 and so does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites options for Zn ranges that includes the entirety of the Zn range of claim 2 and so does not further limit claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoji et al. (US 5,423,925 A) herein Shoji.
Regarding claims 1-4 and 18, Shoji discloses an aluminum alloy [Column 1 lines 6-12, Shoji] with a composition that overlaps the instantly claimed composition as shown below in Table 1.  The examiner notes that the overlap of the aluminum composition of Shoji and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner submits that aluminum and impurities being the remainder of the alloy means all of the compounds add up to 100% mass.  The examiner submits that while Shoji does not specify an individual impurity content, one of ordinary skill in the art would recognize “0.3 or less” to overlap with 0.001 or less weight% which would lead to each individual impurity to be 0.001 or less weight%.
Table 1

Instant claims, mass%
Shoji, weight%
Mg
9-14 (claim 1)
9.1-13.9 (claim 4)
5-10 [Column 3 lines 40-41]
Ti
0.011-1 (claim 1)
0.005-0.1 [Column 3 lines 43-44]
Mn
0.1 or less (claim 1)
0.01-0.2 [Column 3 lines 42-43] optional
Fe
0.1 or less (claim 1)
0.2 or less [Column 3 lines 45-47] optional
Be
0.001-0.1 (claim 1)
0.0001-0.01 [Column 3 lines 41-42]
B
0.0009-0.2 (claim 1)
0.00001-0.05 [Column 3 lines 44-45]
Cu
0.01 or less (claim 1)
Optional, can be treated as an impurity [Column 7 lines 3-5] [Table 1]
Si
1 or less (claim 2)
0.2 or less [Column 3 lines 45-47] optional
Zn
0.01 or less (claim 2)
0.3 or less [Column 3 lines 9-10]
Impurities
Less than 0.05 each (claim 3)
Less than 0.001 each (claim 18)
Less than 0.05 total (claim 18)
0.3 or less total [Column 5, lines 20-21]
Al
Balance (claim 1)
Remainder [Column 3 lines 48-49]


Regarding claims 5-12, the examiner notes that as discussed above claims 5-12 do not further limit the composition of the aluminum alloy from claims 1 and 2 and are therefore met by any alloy composition that meets claims 1 and 2, therefore the compositions of claims 5-12 overlap with the composition of Shoji as shown above in Table 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734